Citation Nr: 1721272	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966 and from January 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in which the RO awarded service connection and assigned an initial 50 percent rating for PTSD, effective October 21, 2010.  During the course of the appeal, the Veteran raised entitlement to a TDIU.

In October 2015, the Board granted an increased rating for PTSD and remanded the claim for TDIU for additional development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with alcohol dependence, evaluated as 70 percent disabling.

2.  The Veteran completed 9th grade and obtained a GED during service.  He retired after working in printing for 30 years.

3.  The Veteran's PTSD symptoms impact his ability to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD with alcohol dependence, evaluated as 70 percent disabling; thus, he meets the schedular criteria for consideration of a TDIU.  The question remains as to whether his service-connected PTSD with alcohol dependence renders him unable to obtain and maintain substantially gainful employment.  

The Board notes that the criteria for a 100 percent schedular rating for PTSD is different from the criteria for a TDIU.  For a total schedular rating for PTSD under Diagnostic Code 9411, the Veteran's symptoms must be of the severity to result in total occupational and social impairment.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  For a TDIU, the Veteran's symptoms need only be of the severity to interfere with his ability to obtain and maintain "substantially gainful" employment.  The Board denied entitlement to a total schedular rating under Diagnostic Code 9411 in its October 2015 decision.  No new evidence has been submitted since that time.

In March 2016, the RO request that the Veteran provide evidence in support of his TDIU claim.  The Veteran has not provided any additional evidence in support of his claim and did not return the claims form.  However, based on his 9th grade education with GED, employment history, and the severity of his PTSD symptoms with alcohol dependence, the Board finds he would likely be unable to maintain substantially gainful employment.  The VA examiners in December 2010 and October 2012 VA examinations noted his anger and grooming issues, acknowledged his tendency to isolate himself from others, and noted his alcohol dependence related to PTSD.  His wife reported that he did not have any friends and avoided being around people.  She also described the severity of his grooming habits and rituals.  More importantly, the October 2012 examiner stated that the Veteran's mental health diagnoses caused occupational and social impairment with reduced reliability and productivity and found the Veteran would have difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Given the totality of the circumstances, including the Veteran's education and employment history and severity of his PTSD with alcohol dependence, the Board finds it unlikely that the Veteran would be able to obtain and maintain substantially gainful employment.

The appeal is granted.

ORDER

TDIU is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


